United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventors: Wallin et al.			:	
Patent No. 11,114,952				:	
Issue Date: September 7, 2021		:	REQUEST FOR INFORMATION
Application No. 16/197,397			:	
Filing Date: November 21, 2018		:	
Attorney Docket No. 007726.0650U1	:		


The instant request for information (“RFI”) is being issued in response to the request under       37 C.F.R. § 1.705(b) filed October 29, 2021, which requests the United States Patent and Trademark Office (“Office”) adjust the patent term adjustment set forth on the patent (“PTA”) from 463 days to 505 days.

The issued the patent with a PTA determination of 418 days on September 7, 2021.  

Pursuant to 37 C.F.R. § 1.705(b), a patentee must file a request for reconsideration of the PTA and the required fee under 37 C.F.R. § 1.18(e) ($210) for the request within two months of the issue date of the patent absent an extension of time.  The Office will not consider the merits of a PTA request absence the timely submission of the request and the required fee for the request.

The request asserts “the fee set forth in 37 C.F.R. § 1.18(e) is submitted concurrently.”  However, the Office did not receive any fee with the request.

The request includes authorization to charge any necessary fee to Deposit Account No. 60-0964. The request is signed by Alex Chu.  The Office’s RAM database does not list Alex Chu as an authorized user for the deposit account.  As a result, the Office is unable to charge the fee to the deposit account.

The Office is issuing this RFI to provide patentee an opportunity to make the arguments set forth if applicable and if desired.

If patentee believes the Office’s failure to list Mr. Chu as an authorized user is due to an Office error, patentee may file a response to this RFI establishing such a fact.  For example, if the patentee has evidence that a proper paper adding Mr. Chu as an authorized user was previously filed but erroneously not entered by the Office, a response to this RFI could include such evidence.

If Mr. Chu was an authorized user at the time the PTA request was filed, patentee may wish to file a reply to this RFI, the fee for the PTA request, and a grantable petition under 37 C.F.R.       § 1.183 requesting waiver of the time limit to pay the fee. 

The PTA will remain 463 days absent the submission of a timely response to this RFI.  A response to this RFI must be filed within TWO MONTHS of the mailing date of the RFI.  Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a).  The    two-month time period may be extended by up to five months.  This RFI is NOT the Director’s decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries specific to this decision should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley 
Attorney Advisor
Office of Petitions







    
        
            
    

    
        1 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.